Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0003385 to Kushlis (Kushlis) in view of US 2004/0148490 to Anderson et al. (Anderson).

Claims 1 and 16: Kushlis discloses a method of generating an executable program from a code file, wherein the program is arranged to evaluate a function when executed on a processor, the method comprising:
analysing data describing a programmatic interface for the function, the interface defining an argument expression and an internal value used solely within the function (par. [0023] A plurality of variable may be identified (400) … may include local function variable, function argument variables”); 
reading from the code file an argument declaration defining an argument value to be provided to the function when the program is executed on the processor (Fig. 2, 220, par. [0020] “Call graph 300 may be derived … from program 200”); 
generating a data structure comprising the internal value and a resolved argument value derived from the argument expression and the argument value from the code file (par. [0025] “variables ... may be assigned VR1 through VR7").

Kushlis does not teach:
encoding in the executable program a single instruction to cause the processor to load the internal value and resolved argument value from the data structure into a specified plurality of registers on the processor, prior to evaluating the function.

Anderson teaches:
encoding in the executable program a single instruction to cause the processor to load multiple values from a data structure into a specified plurality of registers on a processor (e.g. par. [0015] “an instruction used in a multiple register load”).

It would have been obvious at the time of filing to encode a single instruction (Anderson par. [0015] “an instruction used in a multiple register load”) to load the internal value and resolved argument value (Kushlis par. [0023] “local function variable, function argument variables”) into a specified plurality of registers. Those of ordinary skill in the art would have been motivated to do so to reduce the memory required to issue the load instruction(s) (see e.g. Anderson par. [0003]). 

Claim 2: Kushlis and Anderson teach the method according to claim 1, wherein generating the data structure comprises evaluating the argument expression using the argument value as an input (Kushlis par. [0023] “function argument variables”, Fig. 2, 210 A=1).

Claim 3: Kushlis and Anderson teach the method according to claim 1, wherein the argument expression is an equality and the resolved argument value is equal to the argument value from the code file (Kushlis par. [0023] “function argument variables”, Fig. 2, 210 A=1).

Claim 4: Kushlis and Anderson teach the method according to claim 1, wherein the interface further defines a first register location on the processor where the resolved argument value is to be loaded when the program is executed on the processor, and a second register location on the processor where the internal value is to be loaded when the program is executed on the processor (par. [0016] “the register load mask … If the bit field contains a one then load the register associated with that position is enabled”).

Claim 5: Kushlis and Anderson teach the method according to claim 4, wherein encoding the single instruction further comprises generating a register mask from the first register location and the second register location, and encoding the register mask in the single instruction as the specified plurality of registers (Anderson par. [0016] “arg3 is the register load mask”).

Claim 6: Kushlis and Anderson teach the method according to claim 1, wherein the data structure is generated such that the internal value and a resolved argument value are stored in a contiguous block of memory (Anderson par. [0018] “consecutive memory locations”).

Claim 8: Kushlis and Anderson teach the method according to claim 1, further comprising the step of outputting the executable program in a binary format (Kushlis par. [0016] “compiler may be used to generate machine executable code”).

Claim 9: Kushlis and Anderson teach the method according to claim 1, wherein the argument value is a constant or a symbol defined at another location in the code file (see e.g. Kushlis Fig. 2, 210 and 220 “A=1 … function(A)”).

Claim 10: Kushlis and Anderson teach the method according to claim 1, wherein the argument value is a numerical value or a memory address (see e.g. Kushlis Fig. 2, 210 “A=1”).

Claim 12: Kushlis and Anderson teach the method according to claim 1, wherein the single instruction causes the processor to load a plurality of values stored in the data structure from a memory into a plurality of registers of the processor as a single operation, such that at least a portion of the loads are performed concurrently (Anderson par. [0001] “operations in parallel”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0003385 to Kushlis (Kushlis) in view of US 2004/0148490 to Anderson et al. (Anderson) in view of US 2012/0242673 to Udayakumaran (Udayakumaran).

Claim 7: Kushlis and Anderson teach the method according to claim 1, but do not teach outputting the executable program in a text format and embedding the instructions within a further program suitable for execution on a host processor.

Udayakumaran teaches:
outputting an executable program in a text format (e.g. par. [0080] “compiler 12, may produce intermediate output 16 from GPU program 16”, par. [0021] “an intermediate output in an assembly language”) and embedding the instructions within a further program suitable for execution on a host processor (par. [0084] “then store locally-compiled GPU program 56 in storage device 46”).

It would have been obvious at the time of filing to output the executable program in a text format (Udayakumaran par. [0021] “assembly language”) and embed the instruction for execution on a host processor (Udayakumaran par. [0084] “then store locally-compiled GPU program 56”). Those of ordinary skill in the art would have been motivated to do so as a known alternative means of allocating registers which would have produced only the expected result (see e.g. Kushlis par. [0001] “register allocation”, Udayakumaran par. [0001] “allocate registers”)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0003385 to Kushlis (Kushlis) in view of US 2004/0148490 to Anderson et al. (Anderson) in view of Official Notice.

Claim 11: Kushlis and Anderson teach the method according to claim 1, but do not explicitly teach the internal value is a constant.

It is officially noted that constant values were well known in the art of computer programming. 

It would have been obvious at the time of filing to employ a constant value internal to a function. Those of ordinary skill in the art would have been motivated to do so as a known programming technique which would have produced only the expected results (e.g. when the value does not change during the course of execution).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0003385 to Kushlis (Kushlis) in view of US 2004/0148490 to Anderson et al. (Anderson) in view of US 5,872,963 to Bitar et al. (Bitar).

Claim 13: Kushlis and Anderson teach the method according to claim 12, wherein the processor is a very long instruction word processor (Anderson par. [0004] “a very long instruction word (VLIW)“).

Kushlis and Anderson do not explicitly teach:
the single instruction further causes the processor to call the function once the plurality of values are loaded into the registers.

Bitar teaches:
a single instruction causes the processor to call the function once the plurality of values are loaded into the registers (col. 13, lines 26-34 “a load register instruction can be placed within the same VLIW instruction as the jump instruction”).

It would have been obvious at the time of filing to cause the process to call the function (Bitar col. 13, lines 26-34 “the jump instruction”) once the plurality of values are loaded into the registers (Bitar col. 13, lines 26-34 “a load register instruction”, Anderson e.g. par. [0015] “an instruction used in a multiple register load”). Those of ordinary skill in the art would have been motivated to do so as a known means of calling a function which would have produced only the expected results (i.e. loading the registers and executing the function).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0003385 to Kushlis (Kushlis) in view of US 2004/0148490 to Anderson et al. (Anderson) in view of US 5,815,714 to Kucukcakar (Kucukcakar). 

Claim 14: Kushlis and Anderson teach the method according to claim 1, but do not explicitly teach the processor is a special-purpose processor configured to operate in conjunction with a host processor.

Kucukcakar teaches a special-purpose processor configured to operate in conjunction with a host processor (col. 8, lines 56-61 “host processor 11 … loads the VLIW microcode into the IRAM of coprocessor 86”).

It would have been obvious at the time of filing to implement the processor as a special-purpose processor operating in conjunction with a host processor. Those of ordinary skill in the art would have been motivated to do so as a known arrangement which would have produced only the expected results (see e.g. Kucukcakar col. 1, lines 21-25 “increasing the speed of the computing system”). 

Claim 15: Kushlis, Anderson and Kucukcakar teach the method according to claim 14, wherein the special-purpose processor is a very long instruction word processor or a multiple instruction multiple data processor (e.g. Anderson par. [0004] “a very long instruction word (VLIW)“, Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0212988 to Tsai et al. teaches alternate methods for identifying internal and argument values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199